869 F.2d 1490
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HARRIS/THE COPIER PEOPLE, INC. Plaintiff-Appellant,v.MINOLTA CORPORATION;  Minolta Camera Company, Ltd,Defendants-Appellees.
No. 88-3542.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1989.

1
Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and ROBERT HOLMES BELL, District Judge.*

ORDER

2
Harris/The Copier People, Inc.  (Harris) appeals the district court's judgment dismissing its civil suit brought under diversity jurisdiction.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Harris sought damages against the defendants for breach of contract alleging that they altered the terms of its dealer agreement and eventually canceled the agreement causing it to incur unnecessary expenses.


4
The district court dismissed the action under Fed.R.Civ.P. 13(a) concluding that the claim was precluded from review due to Harris' failure to assert it in a prior action as a compulsory counterclaim.


5
Upon review we conclude the district court properly dismissed plaintiff's suit.  Plaintiff's claim arose out of the same transaction which served as the basis for Minolta's breach of contract claim against Harris in a prior action;  it was therefore barred as it should have been asserted as a counterclaim in the prior action.   See Maddox v. Kentucky Finance Co., Inc., 736 F.2d 380, 382 (6th Cir.1984).


6
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation